DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on 07/30/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1-21 are pending in the present application.
Information Disclosure Statement
	Information Disclosure Statement filed on 07/30/2019 was considered by the examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract ideas in a mathematical analysis to verify a plan layout without significantly more.  Claim 1 recites a method for the preparation of pattern data for a surface-covering for one or more spaces wherein the surface-covering is a continuous surface-covering supplied in a roll having a pre- determined width; wherein the one or more spaces include:
 	(i) one or more moderate simple spaces wherein at least one principle dimension is greater than the predefined width of the surface-covering and which has no obstruction; and/or
 	(ii) One or more small complex spaces wherein both principle dimensions are less than the predefined width of the surface-covering and which has one or more
obstructions; and/or

(iv) one or more small simple spaces wherein both principle dimensions are less than the predefined width of the surface-covering and which has no obstruction; where an obstruction is a central feature which requires a joint in the surface-covering for the surface-covering to be arranged around it; wherein the surface-covering pattern data defines pattern characteristics which include the number of pieces of surface-covering to cover the one or more spaces, the measurements of each piece, the shape of each piece, laying direction of each 20 piece, laying angle of each piece, number of joints, position of each joint, and/or -machine-learnt pattern characteristics which method comprises the steps of:
 	a. Providing a surface plan for the one or more spaces wherein the surface plan defines shape characteristics of each of the spaces wherein shape characteristics comprise the dimensions and shape of each space and the location, type, shape, and/or dimensions of any space feature in each space;
b. Determining a hierarchy of pattern criteria for determining one or more pattern priorities for the surface-covering pattern wherein the pattern criteria include one or more aesthetic criteria, one or more machine-learnt criteria, and/or minimizing the number of joints;
c. Generating pattern data for the one or more spaces wherein the pattern data defines pattern characteristics; and
d. Analyzing the pattern data according to the pattern criteria hierarchy to identify pattern data which have the best fit with the pattern criteria.

(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
 	Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One

 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim 
No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as machine learning, object dimensions, shape of design pieces and space as required, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims did not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The features limited in the claim are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) or that provides a technical solution to a technical problem.  Claim 1 is directed to nonstatutory subject matter.
 	Claim 2 cited a method as defined in Claim 1 wherein the pattern criteria include increasing efficiency of usage of the surface-covering and the method includes a cutting plan generation step which comprises producing a cutting plan from the pattern data wherein the cutting plan defines how the surface-covering is to be cut to produce a surface-covering kit comprising a plurality of pieces of surface-covering suitable for covering the surface plan.  The cited features are related to cutting plan based on shapes and design requirements without 
Claim 3 cited a method as defined in Claim 1 wherein the cutting plan generation step comprises scoring a cutting plan on its usage efficiency.  This is related to design criterial and data pattern hierarchy.  It is nonstatutory subject matter.
Claim 4 cited a method as defined in Claim 1 wherein the cutting plan generation step is performed after step (c) and wherein step (d) comprises analyzing the pattern data and their associated cutting plan according to the pattern criteria.  This is related to cutting plan data represented for surface covering area.  It is nonstatutory subject matter for the reason as set.
Claim 5 cited a method as defined in Claim 1 wherein the cutting plan generation step is performed after step (d) on the pattern data and wherein the method comprises a final step of analyzing the cutting plans according to their usage efficiency.  The claim is directed to abstract data in the cutting plans.  It is nonstatutory subject matter for the reason as set in the rejection. 
 	Claim 6 cited a method as defined in claim 1 wherein the method comprises generating an array of pattern data which defines pattern data for each of the one or more spaces.  This is related to pattern data.  It is nonstatutory subject matter,
 	Claim 7 cited a method as defined in Claim 1 wherein the generating step (c) or analyzing step (d) comprises generating an array of pattern data for the one or more spaces.  This is related to pattern data representation.  It is nonstatutory subject matter.
Claim 8 cited a method as defined in Claim 1 wherein the one or more machine learnt criteria and/or machine-learnt pattern characteristics includes one or more criteria and/or characteristics which are learnt through analysis of one or more training sets of data relating to 
Claim 9 cited a method as defined in Claim 1 wherein step (c) uses one or more input pattern parameters to generate one or more output pattern parameters for each space wherein the pattern data comprises the input pattern parameters and the output pattern parameters.  This is a pattern data analysis.  It is nonstatutory subject matter for failing to integrate the pattern analysis into a real and useful application.
Claim 10 cited a method as defined in Claim 1 wherein the one or more input pattern parameters comprises the laying direction of each piece of surface covering, the laying angle of each piece of surface covering, and optionally one or more machine-learnt input pattern parameters.  This is related to design space with some design criteria.  It is nonstatutory subject matter.
Claim 11 cited a method as defined in Claim 1 wherein the one or more output pattern parameters include the number of pieces of surface-covering, the measurements of each piece, the shape of each piece, number of joints, the position of each joint, and optionally one or more machine-learnt output pattern parameters.  The claim is related to design shapes and data in the design model.  It is nonstatutory subject matter.
As per claim 12 cited a method as defined in Claim 1 wherein the surface plan includes a space count, the shape of each space, the principle dimensions of each space, a space feature count, and/or a space feature type wherein a space feature includes one or more of an obstruction which requires a joint in the surface-covering in order to accommodate it, a central 
 	Claim 13 cited a method as defined in Claim 1 wherein the space feature type defines dimensions of each space feature.   It is nonstatutory subject matter for the reason of failing to integrate the design into a real and practical application. 
 	Claim 14 cited a method as defined in Claim 1 wherein the surface plan defines one or more of the spaces in which coving is required, which boundaries of a space require coving, and/or the height of the coving wherein a coving is to be provided by a self-covering surface-covering where part of the surface-covering covers a lower part of a wall for ease of cleaning and hygiene.  This is related to design data.  The claim is nonstatutory subject matter
 	Claim 15 cited a method as defined in Claim 1 wherein the pattern characteristics include a coving characteristic to identify which edges of a piece of surface-covering are shaped for providing covering.  It is related to design criteria.  The claim 15 is nonstatutory subject matter.
 	Claim 16 cited a method as defined in Claim 1 wherein the surface plan includes subfloor information for each space which may include subfloor moisture content, subfloor substrate type, and/or subfloor heating type.  It is related to design features and criteria.  It is nonstatutory subject matter.
Claim 17 cited a method as defined in Claim 1 wherein the pattern characteristics define a surface-covering type or surface-covering adhesive to suit the subfloor.   This is design criteria in the data space.  It is nonstatutory subject matter.


a. A small simple space wherein both principle dimensions are less than the predefined width of the surface-covering and which has no obstruction; 
b. A moderate simple space wherein at least one principle dimension is greater than the predefined width of the surface-covering and which has no obstruction; 
c. A small complex space wherein both principle dimensions are less than the predefined width of the surface-covering and which has one or more obstructions; or
d. A moderate complex space wherein at least one principle dimension is greater than the predefined width of the surface-covering and which has one or more obstructions; where an obstruction is a central feature which requires a joint in the surface-covering for the surface-covering to be arranged around it.  This is related to space data analysis to fit to the surface covering design plan.  It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 19 recited a method as defined in Claim 18 wherein a moderate simple space is: (i) a medium simple space wherein one principle dimension is less than the predefined width of the surface-covering and which has no obstruction; or (ii) a large simple space wherein both principle dimensions are greater than the predefined width of the surface-covering and which has no obstruction; and wherein a moderate complex space is: (iii) a medium complex space wherein one principle dimension is less than the predefined width of the surface-covering and which has one or more obstructions; or (iv) a large complex space wherein both principle dimensions are greater than the predefined width of the surface-covering and which has one or 
 	Claims 20 and 21 cited a method as defined in Claim 18 wherein the generation step (c) comprises generating 20 pattern data which include the laying direction for the surface-covering, the shape of the piece of surface-covering, the dimensions of the piece of surface-covering, the starting point for the piece of surface covering, and optionally a machine-learnt characteristic for a small simple space, and generating pattern characteristics which are the number of pieces of surface-covering, the shape of each piece, laying direction of each piece, the number of joints, the position of each joint, and 25 optionally a machine-learnt pattern characteristic for the other spaces and  wherein the one or more aesthetic criteria include orientation of a joint in relation to the line of sight of a user of a space, consistent positioning of joints in relation to middle obstructions of a similar type, proximity of a joint to a doorway, and/or orientation of the surface-covering where the surface-covering has a directional pattern.   The claims are design space and surface covering plan without any steps for integration as required in the practical and useful application.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147